Exhibit 10.2
 
EMTEC, INC. 2006 STOCK-BASED INCENTIVE COMPENSATION PLAN
 
RESTRICTED STOCK AWARD AGREEMENT
 
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), is dated as of July 22,
2011 (the “Grant Date”) by and between Emtec, Inc. (the “Company”), and Dinesh
Desai (the “Participant”).  This Agreement is made and entered into pursuant to
the Emtec, Inc. 2006 Stock-Based Incentive Compensation Plan (the “Plan”).
 
R E C I T A L S :
 
WHEREAS, the Company has adopted the Plan for the benefit of selected Employees
and Nonemployee Directors; and
 
WHEREAS, the Company desires to grant to the Participant on the Grant Date a
number of restricted shares of common stock, $0.01 par value, of the Company
(“Common Stock”) pursuant to the Plan and on the terms and conditions set forth
herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Company and the Participant, intending to be
legally bound, hereby agree as follows:
 
Section 1.                      Restricted Stock Award.
 
(a)           The Award.  Subject to the provisions of this Agreement and to the
provisions of the Plan, the Company hereby grants to the Participant, on the
Grant Date, 500,000 shares of restricted Common Stock (the “Restricted Stock” or
the “Award”).  The Award is subject to the transfer and forfeiture restrictions
described herein and in the Plan and shall vest and become nonforfeitable in
accordance with Section 2 hereof.
 
(b)           Incorporation by Reference, Etc.  The provisions of the Plan are
hereby incorporated herein by reference.  Except as otherwise expressly set
forth herein, this Agreement shall be construed in accordance with the
provisions of the Plan and any capitalized terms not otherwise defined in this
Agreement shall have the meaning set forth in the Plan.
 
Section 2.                      Terms and Conditions.
 
(a)           General Vesting.  Contingent upon the Participant’s continued
employment with the Company or its Subsidiaries from the Grant Date through and
including the applicable vesting date, 166,667 shares of Restricted Stock shall
vest on each of the first and second anniversaries of the Grant Date and 166,666
shares of Restricted Stock shall vest on the third anniversary of the Grant
Date; provided, however, that if prior to a scheduled vesting date, a Triggering
Event (as defined below) has not occurred, then any shares of Restricted Stock
that would have otherwise vested on such scheduled vesting date shall not vest
and shall become vested only upon the occurrence of a Triggering
Event.   Notwithstanding the foregoing, in the event that a Triggering Event has
not occurred as of August 31, 2015, the unvested shares of Restricted Stock
shall be immediately forfeited.  At the time of such vesting, the Company shall
promptly issue and deliver to the Participant a new stock certificate registered
in the name of the Participant for such shares of Restricted Stock that have
become vested without the legend set forth in Section 3 hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Accelerated Vesting.  All outstanding unvested shares of
Restricted Stock shall vest in full upon the occurrence of a Liquidity Event (as
defined below), contingent upon the Participant’s continued employment with the
Company or its Subsidiaries from the Grant Date through and including the date
of such Liquidity Event.
 
(c)           Termination.
 
(i)           Upon the Participant’s termination of employment from the Company
and its Subsidiaries for any reason, all unvested shares of Restricted Stock
shall be immediately forfeited with no compensation due to the Participant.
 
(ii)           For all purposes of this Agreement, the Participant’s employment
shall terminate at the time when the employment relationship between the
Participant and the Company and its Subsidiaries is terminated for any reason,
which time shall be conclusively determined from the records of the Company or
Subsidiary, as applicable; provided that a transfer of the employment of the
Participant between the Company and its Subsidiaries shall not be deemed a
termination of employment.  The Committee, in its absolute discretion, shall
determine the effect of all matters and questions relating to termination of
employment.
 
Section 3.                      Certificates.  The certificates evidencing the
shares of Restricted Stock, and a stock power executed by the Participant in
blank with respect hereto in the form annexed hereto as Annex 1, shall be
deposited with an escrow agent designated by the Committee, which may be the
Company (the “Escrow Agent”) until such time as either (i) any such shares are
forfeited in accordance with Section 2 hereof, or (ii) the restrictions on any
such shares lapse in accordance with Section 2 hereof.  The period during which
any shares of Restricted Stock are held by the Escrow Agent in accordance with
the preceding sentence is referred to herein as the “Restriction Period” with
respect to such shares.  The Committee shall cause the Escrow Agent to issue to
the Participant a receipt evidencing the stock certificates held by the Escrow
Agent registered in the name of the Participant.  Each such certificate shall
bear the following legend until the lapse of the Restriction Period with respect
to the shares represented by such certificate:
 
 
 

--------------------------------------------------------------------------------

 
 
Transfer of this certificate and the shares represented hereby is restricted
pursuant to the terms of the Emtec, Inc. 2006 Stock-Based Incentive Compensation
Plan and the Restricted Stock Award Agreement, effective July 22, 2011 between
Emtec, Inc. and the Participant.  Copies of the Agreement and Plan are on file
at the offices of Emtec, Inc.
 
Section 4.                      Ownership Rights.  Subject to the restrictions
set forth in this Agreement, during the Restriction Period, the Participant
shall possess all incidents of ownership of the Restricted Stock granted
hereunder, including the right to receive dividends or distributions in cash or
in kind with respect to such Restricted Stock and the right to vote such
Restricted Stock.  Any dividend or distribution payable pursuant to the
preceding sentence shall be paid on the same date that such dividend or
distribution is paid to the other holders of Common Stock; provided, however,
that any dividends or distributions paid on unvested shares of Restricted Stock
shall be subject to the same vesting, forfeiture and other restrictions as the
shares of Restricted Stock to which they relate, with any such cash dividends to
be held by the Company in its general assets and released to the Participant
upon the vesting of the shares of Restricted Stock to which they relate (the
Participant’s rights with respect to any such cash dividends shall be no greater
than the rights of a general unsecured creditor of the Company).
 
Section 5.                      Transferability.  No shares of Restricted Stock
may at any time prior to becoming vested pursuant to Section 2 hereof be
pledged, encumbered or hypothecated to, or in favor of, or subject to any lien,
obligation or liability of the Participant to any party other than the Company
or a Subsidiary, nor may such shares be assigned or transferred otherwise than
by will or the laws of descent and distribution.
 
Section 6.                      Withholding; 83(b) Election.  The Participant
agrees to make appropriate arrangements with the Company for satisfaction of any
applicable federal, state or local income tax withholding requirements or like
requirements, including the payment to the Company upon the vesting of shares of
Restricted Stock (or such earlier date as may be applicable under Section 83 of
the Code) of all such taxes and requirements and the Company shall be authorized
to take such action as may be necessary in the opinion of the Company’s counsel
(including, without limitation, withholding amounts from any compensation or
other amount owing from the Company to the Participant) to satisfy all
obligations for the payment of such taxes.  Provided that the Committee in good
faith determines that the Company has a sufficient cash reserve, the Participant
may direct the Company to withhold a number of vested shares of Common Stock
from those that he would otherwise receive upon the vesting of the Restricted
Stock having a Fair Market Value (as of the relevant date) equal to all or a
portion of the tax withholding liabilities due in connection with such vesting,
with any such withholding to occur at the minimum required withholding
rate.  Notwithstanding the foregoing, the Participant may make an election
pursuant to Section 83(b) of the Code in respect of the Restricted Stock and, if
he does so, he shall timely notify the Company of such election and send the
Company a copy thereof.  The Participant shall be solely responsible for
properly and timely completing and filing any such election.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 7.                      Notices. Any notice hereunder to any party shall
be effective upon receipt (or refusal of receipt) and shall be in writing and
delivered personally or sent by facsimile, or certified or registered mail,
postage prepaid, as follows:
 
If to the Company:
 
Emtec, Inc.
11 Diamond Road
Springfield, NJ 07081
 
Facsimile number:  973-376-8846
Attention:  Sam Bhatt
 
If to the Participant, to the address in the Company’s records.
 
Section 8.                      Definitions.  The following terms as used herein
shall have the meanings set forth below:
 
(a)           “Affiliate” means, with respect to any specified Person, a Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, the specified Person.
 
(b)           “Change in Control” means (i) the acquisition in one or more
transactions by any “person” (as such term is used for purposes of Section 13(d)
or Section 14(d) of the Exchange Act) but excluding, for this purpose, (a) the
Company or its Subsidiaries, (b) any employee benefit plan of the Company or its
Subsidiaries, (c) any Person who, as of September 1, 2010, owns, directly or
indirectly, 25% or more of the voting power or value of any class of capital
stock of the Company (a “Substantial Stockholder”) and (d) any Affiliate of a
Substantial Stockholder, of “beneficial ownership” (within the meaning of Rule
13d-3 under the Exchange Act) of more than fifty percent (50%) of the combined
voting power of the Company’s then outstanding voting securities (the “Voting
Securities”); (ii) the consummation of a merger or consolidation involving the
Company if the stockholders of the Company, immediately before such merger or
consolidation, do not own, directly or indirectly, immediately following such
merger or consolidation, at least fifty percent (50%) of the combined voting
power of the outstanding voting securities of the corporation resulting from
such merger or consolidation; or (iii) the acquisition by any “person” (as such
term is used for purposes of Section 13(d) or Section 14(d) of the Exchange
Act), other than a Substantial Stockholder or an Affiliate of a Substantial
Stockholder, in a single transaction or in a series of related transactions
occurring during any period of 12 consecutive months, of assets from the Company
that have a total gross fair market value (as determined by the Committee in its
sole discretion) equal to or more than 51% of the total gross fair market value
of all of the assets of the Company immediately prior to such acquisition or
acquisitions.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           “Dividend Event” means the date on which the Company pays a cash
dividend on the Common Stock that will result in the aggregate amount of cash
dividends paid by the Company on one share of Common Stock during the period
beginning on the Grant Date and ending on the date of such dividend equaling or
exceeding $2.50.
 
(d)           “Liquidity Event” means any of the following events:  a Change in
Control, a Dividend Event or a Public Offering.
 
(e)           “Person” means any natural person, corporation, limited liability
company, partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other legal entity of any
nature whatsoever.
 
(f)           “Public Offering” means a firm commitment underwritten public
offering of the Company’s equity securities resulting in (i) public float of not
less than $75,000,000 or (ii) the listing of the Company’s equity securities on
a national securities exchange.
 
(g)           “Services Gross Profit Percentage” means, with respect to any
fiscal year of the Company, the Company’s gross profit for such fiscal year from
its services business, divided by the Company’s total revenues for such fiscal
year from its services business, in each case, determined in good faith by the
Committee.
 
(h)           “Triggering Event” means, the first to occur of (i) the completion
of a round of outside institutional investment (excluding senior debt or a
senior line of credit)  of not less than $10 million on or before July 1, 2012,
a portion of which is used to pay down the Company’s senior debt and (ii) the
last day of the first fiscal year, beginning with the fiscal year ending August
31, 2011, in which both (a) the Company’s Services Gross Profit Percentage
equals or exceeds 50% and (b) the Company’s gross profit from its services
business exceeds the Company’s gross profit from its products business
(determined in good faith by the Committee).
 
Section 9.                      Entire Agreement.  This Agreement and the Plan
contain the entire agreement between the parties hereto with respect to the
matters contemplated herein and supersede all prior agreements or
understandings, written or oral, among the parties related to such matters
(including, without limitation, any term sheets).
 
 
 

--------------------------------------------------------------------------------

 
 
Section 10.                      Binding Effect.  Subject to the restrictions on
transfer herein set forth, this Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns and upon the Participant
and his assigns, heirs, executors, administrators and legal representatives.
 
Section 11.                      Waiver; Amendment or Modification.  The
Committee may in its discretion waive any conditions or rights under this
Agreement.  The Committee may, in its discretion, amend, modify, suspend,
discontinue or terminate this Agreement without the consent of the Participant
(provided that no such action that is materially adverse to the Participant may
be taken without his consent).
 
Section 12.                      Governing Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to the principles of conflicts of law thereof.
 
Section 13.                      The Plan.  The Participant acknowledges having
received a copy of the Plan.  The Award herein granted is subject to all of the
terms and provisions of the Plan, all of which are hereby incorporated herein by
reference.  In the event of any inconsistency between the provisions of this
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.
 
Section 14.                      Counterparts.  This Agreement may be executed
in one or more counterparts, all of which taken together shall be deemed one
original.
 
*           *           *           *           *
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties, effective as of the day and year first written above.
 


 
EMTEC, INC.
 
By: /s/ Gregory P. Chandler
Title: Chief Financial Officer


PARTICIPANT
/s/ Dinesh Desai




 
 

--------------------------------------------------------------------------------

 


ANNEX 1
 
STOCK POWER
 
For value received, I hereby sell, assign and transfer unto
_______________________________ shares of the Common Stock of Emtec, Inc.
standing in my name on the books of such Company represented by Certificate(s)
Number(s) _________________ herewith, and do hereby irrevocably constitute and
appoint ____________________ attorney to transfer such stock on the books of
such Company with full powers of substitution in the premises.






Date:______________________________________


Printed Name:_______________________________


Signature:___________________________________


Witness Signature:____________________________


 